PER CURIAM.
Epitomized Opinion
This Was an action for the wrongful death -of Dr. F. -.W;..,Thatcher. The decedent was- killed'by one of the defendant’s interurban cars at a.grade crossing. The evidence disclosed .that there was an unobstructed view at the crossing and .that there were various signs of warning along ■ the ■ road leading-up to.the. crosing.. The evidence was in .conflict as to whether the motor'indncnn .- the' interurban car-blew his whistle as he. approached the crossing, and also in regard to the slowing down of the car before striking the decedent. However, it was admitted that the street car was going fifty to sixty miles per hour at the time of the accident, and that Thatcher drove his machine upon the crossing without slowing down or changing the course of the automobile. Special requests to charge the jury were made by both parties. Some of the requests were granted. The jury returned a verdict for the defendant, and plaintiff then prosecuted error. The principal error complained of was an alleged inconsistency between these special requests or charges. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Special charges must be construed together, and the language used must be given the ordinary meaning and significance, such as the jury would understand from it.
2. Where the ordinary meaning and significance of the language used in special requests show that the jury was not misled by it, no prejudicial error is committed, even though the charge contains technical discrepancies and technical imperfections.
3. While an error in a charge before argument cannot be cured by a correct instruction in the general charge, the general charge may be looked to for the purpose of determining whether the jury could have been misled by the language in the special charge.